SUPPLEMENT Dated July 6, 2011 To The Current Prospectus ING GoldenSelect Access ING SmartDesign Advantage ING GoldenSelect ESII ING SmartDesign Signature ING GoldenSelect Landmark ING SmartDesign Variable Annuity ING GoldenSelect Premium Plus ING GoldenSelect Opportunities ING Architect Variable Annuity ING GoldenSelect Legends ING GoldenSelect DVA Plus ING Equi-Select Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B and Its Separate Account EQ And ING Empire Traditions Variable Annuity ING Architect New York Variable Annuity ING Empire Innovations Variable Annuity Issued By ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. Please be advised of the following changes to the ING Janus Contrarian Portfolio , which is currently closed to new investments: 1.) Effective on July 1, 2011, the investment portfolio's name changed to the ING Core Growth and Income Portfolio. In addition, the investment portfolio’s Investment Objective is changes as follows: Prior to September 15, 2011, the Portfolio seeks capital appreciation. Effective September 15, 2011, the Portfolio seeks to maximize total return through investments in a diversified portfolio of common stock and securities convertible into common stocks. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. 2.) Effective on or about July 21, 2011 , ING Investment Management will be the subadviser for the ING Core Growth and Income Portfolio. The Portfolio will be managed by a transition manager beginning July 1, 2011 through July 20, 2011. All references in the Prospectus to ING Janus Contrarian Portfolio, it’s investment objective and its subadviser are changed accordingly. X.JCSC-11 07/2011
